DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner notices that the applicant ignored the Examiner’s response to his arguments in the previous Office Action dated 01/10/2022. TInstead of addressing the Examiner’s response, the applicant repeats some of  these arguments in his response after final.
 Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. Applicant argues, on page 9 third paragraph, that Phan does not disclose selecting multiple Pos from PF and K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF. The examiner respectfully disagrees. Phan page 2 lines 12-13 discloses (The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)). 
Applicant argues, on page 10 second paragraph, that although there are 128 paging frames, each UE has one PF and one PO, and UE monitors paging message in the PO. However, this does not contradict that the paging message is sent at the paging window. The application specification [00107] discloses the terminal device only needs to detect one PO in each paging cycle.
Applicant argues, on page 10 last two paragraph, that Liu fails to determine a paging window which includes S Pos from PF and K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF. The examiner respectfully disagrees.  Liu discloses a radio frame consisting of 128 paging frames with the reference paging frame SFN= 19, thus K1=18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644